Exhibit 10.26

 

FOURTH AMENDMENT TO SECURED REVOLVING CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO SECURED REVOLVING CREDIT AGREEMENT (this “Amendment”)
is entered into as of April 29, 2015 (the “Effective Date”) by and between MVC
CAPITAL, INC., a Delaware corporation, as borrower (“Borrower”), and BRANCH
BANKING AND TRUST COMPANY, a North Carolina banking corporation, as lender
(“Lender”).

 

RECITALS:

 

WHEREAS, the Borrower and Lender entered into a certain Secured Revolving Credit
Agreement dated as of July 31, 2013 (the “Credit Agreement”), as amended by that
certain First Amendment to Secured Revolving Credit Agreement dated January 31,
2014 between Borrower and Lender (the “First Amendment”), that certain Second
Amendment to Secured Revolving Credit Agreement dated April 29, 2014 between
Borrower and Lender (the “Second Amendment”) and that certain Third Amendment to
Secured Revolving Credit Agreement dated July 30, 2014 between Borrower and
Lender (the “Third Amendment” and collectively with the First Amendment and the
Second Amendment, the “Prior Amendments”);

 

WHEREAS, the Borrower has requested that the Lender temporarily amend (a) the
definition of Revolver Commitment and (b) the minimum Collateral Coverage Ratio
contained in the Credit Agreement;

 

WHEREAS, the Lender is willing to provide the requested amendments upon the
terms and subject to the conditions set forth below and amend the Credit
Agreement as provided herein subject to the terms and conditions herein.

 

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower and the Lender agree
as follows:

 

AGREEMENT:

 

SECTION 1.                Recitals. The Recitals are incorporated herein by
reference and shall be deemed to be a part of this Amendment.

 

SECTION 2.                Amendments to Credit Agreement. The Credit Agreement
is hereby amended as set forth in this Section 2.

 

SECTION 2.01.           Amendment to Section 5.03. Section 5.03 of the Credit
Agreement is deleted and replaced with the following:

 

SECTION 5.03              Collateral Coverage Ratio. The Borrower shall maintain
at all times a Collateral Coverage Ratio of at least 1.08:1.00; provided,
however, for the period from April 29, 2015 to May 31, 2015, the Collateral
Coverage Ratio is required to be a minimum of 1.047:1.00.

 

1

--------------------------------------------------------------------------------


 

SECTION 2.02.             Amendment to Section 1.01. The definition of “Revolver
Commitment” contained within Section 1.01 of the Credit Agreement is deleted and
replaced with the following:

 

“Revolver Commitment” means the amount which is the lesser of (a) $100,000,000,
or (b) 92.6% of the sum of (i) the value of the Treasury Securities in the
Securities Account and (ii) the cash contained in the Cash Account; provided,
however, for the period from April 29, 2015 to May 31, 2015, the threshold
percentage in item (b) above shall be 95.5%.

 

SECTION 3.                           Reaffirmation. To induce the Lender to
enter into this Amendment, the Borrower hereby (a) restates and renews each and
every representation and warranty heretofore made by it under, or in connection
with the execution and delivery of, the Credit Agreement and the other Loan
Documents (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty is true and correct as of such date), and
(b) restates, ratifies and reaffirms each and every term and condition set forth
in the Credit Agreement and in the other Loan Documents.

 

SECTION 4.                           Conditions to Effectiveness. This Amendment
shall become effective as of the date first written above when, and only when,
each of the following conditions precedent shall have been satisfied or waived:

 

(a)                                 the Lender shall have received this
Amendment, duly executed by the Borrower and the Lender;

 

(b)                                 the fact that the representations and
warranties of the Borrower contained in Section 6 of this Amendment shall be
true and correct on and as of the date hereof;

 

(c)                                  after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing; and

 

(d)                                 all other documents and legal matters in
connection with the transactions contemplated by this Amendment shall be
reasonably satisfactory in form and substance to the Lender and its counsel.

 

SECTION 5.                            No Other Amendment. Except for the
amendments set forth above, the text of the Credit Agreement shall remain
unchanged and in full force and effect. On and after the Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by the Prior Amendments and this Amendment.
This Amendment is not intended to effect, nor shall it be construed as, a
novation. The Credit Agreement, the Prior Amendments and this Amendment shall be
construed together as a single agreement. Nothing herein contained shall waive,
annul, vary or affect any provision, condition, covenant or agreement contained
in the Credit Agreement or the Prior Amendments, except as herein amended, nor
affect nor impair any rights, powers or remedies under the Credit Agreement or
the Prior Amendments, as each is hereby amended, and each is confirmed to be in
full force and effect.

 

2

--------------------------------------------------------------------------------


 

SECTION 6.               Representations and Warranties. The Borrower hereby
represents and warrants to the Lender that, as of the Effective Date:

 

(a)                               the Borrower has all requisite power and
authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Credit Agreement and the
other Loan Documents;

 

(b)                               the execution and delivery of this Amendment
and the performance of the Credit Agreement and the other Loan Documents have
been duly authorized by all necessary action (if any) on the part of the
Borrower;

 

(c)                                the execution and delivery by the Borrower of
this Amendment will not result in, or require, the creation or imposition of any
Lien on any of its properties or revenues pursuant to any Applicable Law or any
such contractual obligation (other than the Liens created by the Loan Documents
on the Closing Date and from time to time thereafter);

 

(d)                               this Amendment has been duly executed and
delivered by the Borrower and constitutes a legal, valid, and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization, or other similar laws affecting creditors’ rights generally and
except as enforceability may be limited by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or in law);

 

(e)                                the execution and delivery of this Amendment
and the performance by the Borrower hereunder does not and will not require the
consent or approval of any regulatory authority or governmental authority or
agency having jurisdiction over the Borrower, nor be in contravention of or in
conflict with the articles of incorporation, bylaws or other organizational
documents of the Borrower, or the provision of any statute, or any judgment,
order or indenture, instrument, agreement or undertaking, to which the Borrower
is party or by which the assets or properties of the Borrower are or may become
bound;

 

(f)                                 the Collateral Documents continue to create
a valid security interest in, and Lien upon, the Collateral, in favor of the
Lender, which security interests and Liens are perfected in accordance with the
terms of the Collateral Documents and prior to all other Liens; and

 

(g)                              no event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
that would constitute an Event of Default or a Default.

 

3

--------------------------------------------------------------------------------


 

SECTION 7.           Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.

 

SECTION 8.           Governing Law. This Amendment shall be construed in
accordance with and governed by the laws of the State of North Carolina.

 

SECTION 9.           Further Assurances. The Borrower agrees to promptly take
such action, upon the request of the Lender, as is necessary to carry out the
intent of this Amendment.

 

SECTION 10.          Waiver of Claims or Defenses. The Borrower represents that
it does not have any set-offs, defenses, recoupments, offsets, counterclaims or
other causes of action against the Lender relating to the Loan Documents and the
indebtedness evidenced and secured thereby and agree that, if any such set-off,
defense, counterclaim, recoupment or offset otherwise exists on the date of this
Amendment, each such defense, counterclaim, recoupment, offset or cause of
action is hereby waived and released forever.

 

SECTION 11.          Loan Document. This Amendment is a Loan Document and is
subject to all provisions of the Credit Agreement applicable to Loan Documents,
all of which are incorporated in this Amendment by reference the same as if set
forth in this Amendment verbatim.

 

SECTION 12.          Severability. Any provision of this Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating the remainder of such provision or the remaining provisions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

SECTION 13.          Entire Agreement. This Amendment contains the entire and
exclusive agreement of the parties hereto with reference to the matters
discussed herein. This Amendment supersedes all prior drafts and communications
with respect hereto.

 

SECTION 14.          Notices. All notices, requests and other communications to
any party to the Loan Documents, as amended hereby, shall be given in accordance
with the terms of Section 9.01 of the Credit Agreement.

 

SECTION 15.          Definitions. Capitalized terms used in this Amendment which
are not otherwise defined in this Amendment shall have the respective meanings
assigned to them in the Credit Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

MVC CAPITAL, INC.

 

 

 

 

 

 

By:

/s/ Scott J. Schuenke

 

Name:

Scott J. Schuenke

 

Title:

Chief Financial Officer

 

 

 

 

[CORPORATE SEAL]

 

5

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

By:

/s/ Steven Whitcomb

 

Name:

Steven Whitcomb

 

Title:

Senior Vice President

 

6

--------------------------------------------------------------------------------